                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 ANDREW PATTON,                                 )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )      No.:   3:19-CV-441-TAV-HBG
                                                )
 ANDERSON COUNTY, TN and                        )
 SOUTHERN HEALTH PARTNERS,                      )
                                                )
               Defendants.                      )


                                   JUDGMENT ORDER

        For the reasons expressed in the memorandum opinion filed herewith, Defendants’

 motions for summary judgment [Docs. 60 and 62] are GRANTED, and Plaintiff

 has otherwise failed to prosecute this action under Rule 41(b) of the Federal Rules of

 Civil Procedure. Therefore, this pro se prisoner’s complaint is DISMISSED WITH

 PREJUDICE.

        Because the Court CERTIFIED in the memorandum opinion that any appeal taken

 from this decision would not be taken in good faith, should Plaintiff file a notice of appeal,

 he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.

 App. P. 24. The Clerk is DIRECTED to CLOSE this case.

        ENTER:


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
      s/ John L. Medearis
     CLERK OF COURT


Case 3:19-cv-00441-TAV-HBG Document 71 Filed 04/19/21 Page 1 of 1 PageID #: 398
